Name: Commission Regulation (EC) No 2753/94 of 11 November 1994 amending Council Regulation (EEC) No 1035/72 as regards the combined nomenclature codes for plaintains
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 12. 11 . 94 Official Journal of the European Communities No L 292/3 COMMISSION REGULATION (EC) No 2753/94 of 11 November 1994 amending Council Regulation (EEC) No 1035/72 as regards the combined nomenclature codes for plaintains Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The table contained in Article 1 (2) of Regulation (EEC) No 1035/72 is hereby amended as follows : 'ex 0803 00 plaintains' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricul ­ tural products ('), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 (1 ) thereof, Whereas Commission Regulation (EEC) No 2551 /93 of 10 August 1993 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomencla ­ ture and on the Common Customs Tafiff (3), contains the combined nomenclature currently applicable ; Whereas a special combined nomenclature code was created for the fresh plaintains referred to in Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegeta ­ bles ^), as last amended by Regulation (EC) No 3669/93 0 ; Whereas this code should be used for fresh plaintains ; whereas, therefore, the table contained in Article 1 (2) of Regulation (EEC) No 1035/72, should be amended from the date of entry into force of Regulation (EEC) No 2551 /93 ; is replaced by : '0803 00 11 fresh plaintains ex 0803 00 90 dried plaintains'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 34, 9 . 2. 1979, p. 2. (2) OJ No L 312, 27. 10. 1989, p. 5. (3) OJ No L 241 , 27. 9 . 1993, p. 1 . (4) OJ No L 118 , 20 . 5 . 1972, p. 1 . O OJ No L 338 , 31 . 12. 1993, p . 26.